UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 8, 2012 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 0-13721 41-1524393 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 221 East Hickory Street, P.O. Box 3248, Mankato, MN 56002-3248 (Address of principal executive offices) (Zip Code) (800) 326-5789 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 8, 2012, Hickory Tech Corporation announced its sales and earnings for the third quarter ended September 30, 2012. A copy of the press release that discusses this matter is filed as Exhibit 99.1 to, and incorporated by reference in, this report. The information in this Current Report on Form 8-K, including Exhibit 99.1, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such a filing. Item 7.01. Regulation FD Disclosure. The information set forth under Item 2.02 above also is intended to be disclosed under this Item 7.01 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Press Release, dated November 8, 2012, issued by Hickory Tech Corporation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:November 9, 2012 HICKORY TECH CORPORATION By: /s/ John W. Finke John W. Finke, President and Chief Executive Officer By: /s/ David A. Christensen David A. Christensen, Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated November 8, 2012, issued by Hickory Tech Corporation
